                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

A.P., A Minor, By His Parent, E.F.            :       CIVIL ACTION
                                              :
       v.                                     :
                                              :
LOWER MERION SCHOOL DISTRICT                  :       NO. 18-4331


                                MEMORANDUM OPINION

Savage, J.                                                                   August 1, 2019

       In this action brought under the Individuals with Disabilities Education Act (“IDEA”),

E.F., the mother of a disabled child seeking compensatory education from the Lower

Merion School District (“District”), appeals the decision of the Office of Dispute Resolution

(“ODR”) hearing officer affirming the District’s determination that her child was not a

resident of the District at the time she attempted to enroll him. Because a school district

is obligated to provide a free appropriate public education (“FAPE”) only to students who

reside in the district, the hearing officer found that the student was not entitled to IDEA

services from the District, and dismissed E.F.’s due process complaint without deciding

the underlying special education claims.

       Both parties have moved for summary judgment. Although E.F. agrees with the

hearing officer’s finding that she was living in the District on the date of the attempted

enrollment, she argues that he erred in applying Maryland law to conclude that she and

her son were residents of Maryland and not the District. Although the District disagrees

with the hearing officer’s finding that E.F. was living in the District on that day, it argues

that the hearing officer’s ultimate conclusion that its determination of non-residency was

supported by substantial evidence was correct.
        We find that the hearing officer erred when he limited the time period for assessing

where E.F. was living to the date of the attempted enrollment. However, because there

is substantial evidence supporting his conclusion that E.F. was not a resident of the

District, we conclude that the legal error was harmless. Although the hearing officer did

consider Maryland law, he did not, as E.F. argues, apply it in determining E.F.’s residency

under Pennsylvania law. Therefore, we affirm the ODR’s decision upholding the District’s

determination of non-residency and grant judgment in favor of the District.

                                                Background

        E.F., the mother and sole guardian of A.P. and his two sisters, enrolled her children

in the Lower Merion School District during the 2014-15 school year. A.P., a disabled child

entitled to special education services under the IDEA, attended middle school, and his

two sisters attended elementary school. During that school year, the family lived in their

home in Wynnewood, which is located in the District. 1

        Dissatisfied with the District’s implementation of A.P.’s individual educational plan,

E.F. sought alternate placements or compensatory education. In April of 2015, E.F.

informed the District that she wanted it to consider the Ivymount School, a private day

school located in Rockville, Maryland, as a placement for A.P. 2 In May, the parties

engaged in negotiations regarding A.P.’s placement at a non-District school. The District

offered E.F. alternative placements and an Educational Services Agreement (“ESA”). In

the proposed ESA, the District agreed to reimburse E.F. for the cost of tuition for the 2015-



        1 Transcript of June 11, 2018 Due Process Hr’g (“Tr.”) 20:21-25 – 21:1-9; Findings of Fact (“FOF”)

¶¶ 1-2, Final Decision and Order, ODR No. 20363-1718AS, July 12, 2018 (“Final Decision”) (Doc. No. 14-
13).
        2   Doc. No. 14-8 at ECF 26; FOF ¶ 3.


                                                    2
16 and 2016-17 school years at an educational institution selected by her. As a condition,

she had to reside in the District during those two years. Because she wanted to send

A.P. to Ivymount, which was almost a three-hour drive from the District, she rejected the

offer due to the residency requirement. 3

         Without reaching an agreement with the District, E.F. enrolled A.P. at Ivymount.

On June 19, 2015, she signed a two-year lease for a single-family house in Bethesda,

Maryland. The rental was $3,800.00 a month for the term from August 1, 2015 to July

31, 2017. 4 Ten days later, she signed a tuition contract with Ivymount for A.P. to attend

seventh grade for the upcoming school year, starting August 26, 2015, and ending June

10, 2016. 5

         On August 24, 2015, E.F. moved to Maryland with A.P. and her two daughters.

She enrolled A.P.’s sisters in a nearby public elementary school. 6 The house was within

a fifteen-minute drive of Ivymount and the daughters’ public school. It was fully stocked

with clothing, school supplies, furniture and bedding. The lease allowed the family dog

and cat to live there. 7

         During the 2015-16 school year, A.P. attended Ivymount and his sisters attended

Maryland public school. During the school week, they slept in Maryland. On weekends

and holidays, they stayed in Wynnewood and returned to Maryland on Sunday evenings.



         3   Tr. 28:18-25-29:1-3, 158:17-25 – 159:1-8, 186:6-10, 23-25 – 187:1-18; Doc. No. 14-8 at ECF 23,
33-40.
         4   Tr. 28:18-22; Doc. No. 14-7 at ECF 5-11, 20; FOF ¶ 5.
         5   Doc. No. 14-7 at ECF 22-25; FOF ¶ 4.
         6   Tr. 27:4-12, 23-25, 28:1-2, 18-21, 29:16-25 – 30:1-13; FOF ¶ 6.
         7   Tr. 27:23-25, 29:16-18, 24-25 – 30:1-13, 250:25 – 251:1-4, 14-17.


                                                       3
E.F. spent school days and nights in Maryland except when she worked in Philadelphia

as an emergency room doctor and slept at her District house. For nine months of the

year, she worked two blocks of four nightshifts each month, for a total of eight nightshifts

per month. In February, July and December, E.F. worked a third block of shifts to cover

the Presidents’ Day, July Fourth and Christmas holidays. When working in Philadelphia

on weeknights, she arranged child care for the children in Maryland. 8

        On October 8, 2015, after receiving E.F.’s request to stop sending her automated

notifications of A.P.’s absences from school, the District marked A.P. as “withdrawn” from

the District as of the first day of the 2015-16 school year. It noted that “he moved from

the district.” 9

        In December 2015, midway through A.P.’s school year at Ivymount, E.F. filed a

due process complaint against the District with the ODR, seeking reimbursement for the

cost of the school’s tuition. 10 In February of 2016, after a resolution meeting, E.F.

provided the District with a copy of her Maryland lease and a statement of tuition

payments she had made to Ivymount for that school year. 11 Three months later, in May

of 2016, E.F. and the District resolved the December 2015 due process complaint and

entered into an ESA, providing E.F. reimbursement for tuition at Ivymount for the 2015-




        8 Tr. 21:16-23; 29:11-13, 44:19-25, 45:23-24, 46:1-2, 47:3-22, 48:1-2, 5-18, 49:1-9, 12-16, 23-25 –

50:1, 203:20-25, 254:11-21, 255:5-17; Doc. No. 14-10 at ECF 6; FOF ¶¶ 6, a., b., c., d., e.
        9   Doc. No. 14-7 at ECF 31-32; FOF ¶ 7.
        10   Doc. No. 14-7 at ECF 235-237; FOF ¶ 8.
        11   Tr. 126:10-24, 127:8-25 – 128:1-5; Doc. No. 14-7 at ECF 238-63.


                                                      4
16 school year. Notably, because the District viewed the family as not residing in the

District, the Agreement did not require the family to be District residents for that year. 12

        On June 1, 2016, E.F. signed an agreement with Ivymount for the 2016-17 school

year and paid a $4,685.00 deposit. The enrollment included an extended school year

programming (“ESY”) session in July 2016. On June 9, at the same time she submitted

receipts for reimbursement for A.P.’s Ivymount tuition for the 2015-16 school year and for

the ESY session in July of 2016, E.F.’s counsel sent the District the enrollment agreement

and proof of payment of the tuition deposit for the 2016-17 school year. 13

        From June 10, the last day of Ivymount’s 2015-16 school year, to June 20, 2016,

her daughters’ last day of school, E.F. resided with her children in Maryland. 14 At the end

of the day on June 20, E.F. and the children went back to their house in the District where

they stayed until A.P.’s ESY session at Ivymount began on July 5. They did not pack up

the house in Maryland, leaving everything there so that “it was waiting for [them] when

[they] got back.” 15

        On June 20, E.F. applied to enroll A.P., but not her daughters, in the District for the

2016–17 school year by completing the online new student registration. 16 On July 1, she

met with the District registrar to complete A.P.’s enrollment. She presented utility and tax

bills and the deed to her Wynnewood home, A.P.’s health records, his Ivymount report


        12   Tr. 128:11-25 – 129:1-20, 132:2-8; Doc. No. 14-7 at ECF 33-41; FOF ¶ 9.
        13   Tr. 130:1-4, 223:4-11, 225:10-21, 234:7-22, 239:25 – 240:1-3, Doc. No. 14-7 at ECF 46-49; FOF
¶ 10.
        14   Tr. 37:10-24, 124:2-7, 240:5-7, 249:7-24; Doc. No. 14-10 at ECF 1-3, 6; FOF ¶¶ 11, f, h.
        15   Tr. 241:22-25 – 242:1-5, 250:25 – 251:1-4, 9-20, 262:3-23; FOF ¶¶ g., i., j.
        16 Tr. 28:3-10, 30:14-25 – 31:1-9, 38:7-25, 61:15-17, 89:20-25 – 90:1-5, 206:21-25 – 207:1-15; Doc.

No. 14-7 at ECF 62-66; FOF ¶¶ 12, 13, 17.


                                                       5
card and the IEP. She told the registrar that A.P. was attending school out-of-state and

that she wanted to continue sending him there for the upcoming ESY and regular school

year because the District was unable to educate him. Even though she did not enroll him

in a District school, she requested he be enrolled in the District so he could be evaluated

for special education services.           The paperwork she provided met the registration

requirements on the Registration Checklist. Because A.P. was a special education

student, the registrar sent the enrollment package to Kimberly Fraser, the District’s

Director of Special Education and Student Services, and informed her that E.F. “re-

registered him for evaluation purposes.” 17

        On July 5, 2016, E.F. emailed Fraser to inform her that she had “re-enrolled” A.P.

in the District and to request an IEP meeting. She stated that since A.P. “has special

needs” the District “cannot meet, I understand he requires a continued out of district

school placement.” She also noted that “he has thrived at lvymount.” 18

        Fraser received A.P.’s enrollment documents from the registrar and E.F.’s July 5,

2016 email a few weeks later. 19 Because the District and E.F. had been engaged in

discussions and negotiations regarding A.P.’s placement at a non-District school since

April of 2015, Fraser noticed that the enrollment documents were inconsistent with what

she knew about the family’s school enrollment and living arrangements during the past




        17Tr. 34:13-20, 39:11-14, 41:24-25 – 42:1, 8-25 – 43:1-4, 10-12, 66:12-25 – 67:1-2, 70:14-25 –
71:1-11, 22-24, 72:2-17, 79:18-23, 99:19-25 – 100:1-8, 13-25 – 101:1-25, 104:17-23, 105:11-25 – 106:1-5,
108:13-19, 115:2-25, 119:1-4, 18-25 – 120:1-3, 121:11-14, 122:11-17, 134:21-24; Doc. No. 14-7 at ECF
61, 69-110, 284; FOF ¶¶ 14, 15, k.
        18   Doc. No. 14-7 at ECF 295; FOF ¶ 20.
       19 Tr. 44:6-15, 130:22-25 – 131:1, 148:24-25 – 149:1-5. Fraser did not view the documents

immediately because she had been on vacation in early July. Tr. 144:16-23.


                                                   6
year and the plans to continue that arrangement in the upcoming school year. She was

aware that E.F. had been residing with her three children in Maryland in a house with a

year remaining on a two-year lease; had already enrolled A.P. in Ivymount for the 2016-

17 school year; had previously enrolled her daughters in the Maryland public schools the

previous school year; and did not attempt to enroll them in the District on June 20, 2016.

Based upon what she knew, Fraser believed that E.F. intended for A.P. to attend Ivymount

and her daughters to attend public school in Maryland, and the family to live in Maryland

during the 2016-17 school year. Thus, she determined that E.F. was a resident of

Maryland and not the District. 20

        Several months earlier, when E.F. and the District were negotiating a settlement

of the December 2015 Due Process case, it became clear that they disagreed about the

family’s residency. 21 When E.F. sought to enroll A.P. in the District for the 2016-17 school

year, Fraser considered residency an issue. Consequently, Fraser responded to E.F.’s

July 5, 2016 email by referring her to counsel for the District. On July 13, 2016, counsel

for the District notified E.F.’s counsel that E.F.’s “attempted enrollment” of A.P. for the

2016-17 school year had been denied for failure to establish residency. The District

stated that A.P. was not a District resident based on E.F.’s previous representations that

she was primarily residing in Maryland with her three children in the middle of a two-year

lease and the children attended school there. Advising E.F. that residency in the district

was a prerequisite for enrollment or tuition reimbursement, the District informed her that



       20 Tr. 126:10-24, 127:8-18, 131:2-25 – 132:1-8, 133:5-25, 143:8-25 – 144:1-4, 19-25 – 145:1-11,

155:15-25, 172:10-16, 181:21-25 – 182:1-4.
        21 This disagreement was the reason the settlement agreement did not require her to be a District

resident for the 2015-16 school year.


                                                   7
A.P. was ineligible “to attend school in the District or [another school] at the District’s

expense.”22

        One week later, the District notified E.F. that she could challenge the District’s non-

residency determination by requesting a hearing before the Lower Merion Board of

School Directors or an appointed hearing officer. Instead, E.F. filed a due process

complaint with ODR. She claimed that the District’s failure to offer appropriate extended

school year services in the summer of 2016 and a special education placement for the

2016–17 school year constituted a denial of FAPE in violation of the IDEA. The District

moved to dismiss the complaint on the basis that E.F. and A.P. were non-residents.23

Concluding that he lacked jurisdiction to determine residency, the hearing officer granted

Lower Merion’s motion to dismiss, without reaching the substantive claims. 24 On appeal

to this court, we held that the ODR hearing officer had jurisdiction and the obligation to

adjudicate the residency dispute as a necessary part of the due process hearing

mandated by the IDEA. Consequently, we remanded the case to the ODR to determine

the threshold issue of residency as part of the due process hearing. A.P., 294 F. Supp.

3d at 411.

        Meanwhile, from July 5 to 15, 2016, A.P. attended Ivymount’s ESY session.

During the weekdays and weeknights during this ESY session, A.P. resided in Maryland.

E.F. gave contradictory testimony about where she and her daughters resided at that




        22   Tr. 131:15-25 – 132:1-8, 170:4-17, 183:11-19, 184:1-5; Doc. No. 14-7 at ECF 111-112, 295; FOF
¶ 21.
        23   A.P. by E.F. v. Lower Merion Sch. Dist., 294 F. Supp. 3d 406, 408 (E.D. Pa. 2018).
        24   A.P., 294 F. Supp. 3d at 409.


                                                      8
time. 25 From July 17 through 29, 2016, A.P. attended an overnight camp in Pennsylvania.

At the same time, E.F. and her daughters lived in the house in the District while the

daughters attended day camps in the area. From July 30 through August 12, E.F. and all

three children lived in the District house while enjoying local summer activities. From

August 12 through 23, 2016, E.F. and her children vacationed in Massachusetts. On

August 23, E.F. and A.P. returned to the house in Maryland. The following day, A.P.

attended his first day of Ivymount’s regular 2016-17 school year. Later that month, A.P.’s

sisters returned from Massachusetts to Maryland to begin the Maryland public school

year. 26

        For the rest of the 2016-17 school year, the living and working arrangements were

as they had been during the previous school year. A.P. attended Ivymount and his sisters

attended Maryland public schools during the weekdays and slept in their Maryland house

on school nights. On weekends and holidays, they went to the house in the District and

returned to Maryland on Sunday evenings. E.F. spent school days and school nights in

Maryland unless she was working in Philadelphia and sleeping at the house in the

District. 27

        On April 3, 2017, E.F. applied online to enroll A.P. and her daughters in the District

for the 2017-18 school year. On the application, she indicated that A.P. had been




        25Tr. 22:8-14, 50:16-23, 218:3-18, 244:14-21, 247:4-8, 256:8-25, 262:24-25 – 263:1-15; Doc. No.
14-10 at ECF 5; FOF ¶ l. As explained later, where E.F. resided during the summer of 2016 is not relevant
to our determination of whether the District’s non-residency determination is supported by substantial
evidence.
        26Tr. 21:24-25 – 22:1-7, 24:6-15, 26:11-17, 27:25 – 28:1-13, 51:4-6, 219:3-25, 221:4-8, 245:3-19,
25 – 246:1-5, 247:10-25 – 248:1-20, 259:1-10, 265:18-25; FOF ¶¶ m., n., o., p.
        27   Tr. 22:8-10, 51:7-14; Doc. No. 14-10 at ECF 5; FOF ¶¶ o., p.


                                                      9
attending Ivymount since August of 2015 and would continue attending until June of 2017.

E.F. later met with the registrar to complete enrollment of all three children. On June 14,

2017, Fraser accepted the enrollment of the three children. She based this decision on

her knowledge that the Maryland lease was set to expire at the end of the current school

year and the fact that E.F. applied to enroll all of her children. Once A.P. was enrolled,

Fraser granted permission to re-evaluate him for programming. However, no evaluation

was conducted because E.F. refused to consent to it. 28

       By July of 2017, E.F. and the District entered into a new Educational Services

Agreement, where the District agreed to reimburse E.F. for tuition for A.P. to attend an

educational institution of his choice for the 2017-18 school year.                         The agreement

contained a residency clause, requiring E.F. to reside in the District during the school

year. Pursuant to the ESA, A.P. began attending a residential school in Connecticut, for

which the District reimbursed E.F. She withdrew her daughters’ enrollment in the District

because they were attending a private school. 29

                     The Residency Proceedings Before the Hearing Officer

       The hearing officer issued a preliminary residency determination upholding the

District’s decision to deny enrollment because E.F. was not a resident of the District. 30

After E.F. submitted an affidavit at his invitation, the hearing officer held a hearing. 31 In




       28 Tr. 83:13-25 – 84:1-19, 87:3-21, 134:1-19, 135:8-21, 150:15-25 – 151:1-5, 24-25, 154:1-10,

185:23-25; Doc. No. 14-8 at ECF 105-109.
       29   Tr. 136:4-25 – 137:1-15, 142:5-20, 185:1-4, 8-25 – 186:1, 187:1-18, 193:5-7.
       30 Prelim. Residency Determination, ODR No. 20363-1718AS, Apr. 3, 2018 (“Prelim. Decision”)
(Doc. No. 14-3).
       31   Prelim. Decision at 8 and Order ¶ 2; Pet’r’s Aff. of Add’l Facts (Doc. No. 14-4).


                                                      10
his final decision, he held that the District established that E.F. was a resident of Maryland

at the time of attempted enrollment even though she “was physically within the District.” 32

       In his preliminary residency determination, the hearing officer concluded that the

District’s decision to deny A.P.’s enrollment because E.F. was not a resident of the District

was supported by substantial evidence.               He found that the undisputed evidence

demonstrated that E.F. and her children did not reside in the District during the 2015-16

and the 2016-17 school years. 33 He also found that it was more likely than not that the

family remained in Maryland between the end of the 2015-16 school year and July 5,

2016, the first day of Ivymount’s ESY. 34 In his view, the only question was where E.F.

was living and physically located on June 20, 2016, the date that she applied to enroll

A.P. in the District for the 2016-17 school year. He ruled that where E.F. intended to

reside during the upcoming school year was not relevant to the residency determination. 35

Finding that E.F. was living in Maryland on June 20, 2016, he concluded that the District

had presented substantial evidence supporting its non-residency determination. 36

       Because E.F. had not made any averments regarding where she resided on the

date of the attempted enrollment, the hearing officer granted her leave to move for

reconsideration of his preliminary determination to proffer evidence that she resided in

the District on June 20, 2016. 37 E.F. submitted an affidavit in which she declared that at


       32   Final Decision at 8.
       33   Prelim. Decision at 8.
       34   Id. at 6, 8.
       35   Id. at 6.
       36   Id. at 8; Order ¶ 1.
       37   Prelim. Decision at 8; Order ¶ 2.


                                                11
the end of the 2015-16 school year “my family and I no longer resided in our Maryland

home as due to my working schedule and the children attending summer programs within

Pennsylvania,” and that from June 20 until July 13, 2016, her “family was residing

exclusively” in their Lower Merion home except for when they were on vacation. 38 She

also stated that when she applied to enroll A.P. she “fully intended for [him] to attend

school in the District for the 2016-17 school year, based upon the placement options to

be presented.” 39 Because it was disputed where E.F. was at the time of the attempted

enrollment, the hearing officer conducted a hearing.

       In his final decision, the hearing officer changed his preliminary findings regarding

where E.F. was physically located on June 20, 2016, the date of the attempted enrollment.

This time, he determined that she “was living in her Pennsylvania home” “within the

District” on June 20, 2016. 40 However, based on his additional findings that A.P.’s sisters

were continuously enrolled in Maryland public schools before, during and after the time

of the attempted enrollment, the hearing officer concluded that the fact that the mother

was physically living in the District at the time of the attempted enrollment was “[not]

sufficient to establish residency for IDEA purposes.”41 In reaching this conclusion, he

accurately described Maryland’s “bona fide residency requirement,” which requires

children to attend public school in the district where the child’s parent or guardian is

“domiciled.”42 Because E.F.’s daughters were continuously enrolled in Maryland public


       38   Pet’r’s Aff. of Add’l Facts (Doc. No. 14-4) ¶¶ 3-4.
       39   Id. ¶ 10.
       40   Final Decision at 6.
       41   Id. at 6-7.
       42   Id.


                                                       12
schools, the hearing officer reasoned that he was required to find that E.F. was a

domiciliary of Maryland during those two years or else she would have been fraudulently

claiming residency in Maryland. He further reasoned that because Pennsylvania law

prohibits a parent from claiming “simultaneous residency in multiple school districts for

enrollment purposes,” she could not be deemed a resident of Lower Merion School

District while she was also a resident of the Maryland school district. 43 Consequently, he

concluded that E.F. “cannot claim residency within the District only during the attempted

re-enrollment in the summer of 2016 while simultaneously claiming residency in

[Maryland] continuously through the 2015-16 and 2016-17 school years.” 44

      Despite his finding that E.F. “was physically within the District” on the date she

attempted enrollment, the hearing officer reached the same conclusion that he had

reached in his preliminary decision – the District’s determination of A.P.’s non-residency

was supported by substantial evidence because it had established that E.F. was a

Maryland resident at the time of the attempted enrollment. 45 The District’s non-residency

determination was affirmed, and E.F.’s due process complaint was dismissed. 46

      In her appeal to this court, E.F. contends that the hearing officer erred in concluding

that the District presented substantial evidence supporting its determination that she was

not a District resident in June of 2016. She challenges the hearing officer’s determination

that the applicable time period for assessing her physical presence in the District to




      43   Id. at 7.
      44   Id.
      45   Id. at 8.
      46   Id.


                                            13
determine residency is limited to the date of the attempted enrollment. E.F. posits that

the time period should run from June 20, 2016, the enrollment application date, through

July 20, 2016, when the District formally rejected the enrollment, which she refers to as

the “Enrollment Period.”

       E.F. contends that a comparison of the time of her physical presence in Maryland

to that spent in Pennsylvania during the Enrollment Period shows that she was “physically

present predominantly at the Wynnewood Home.” She points to undisputed evidence

showing that between June 20 and July 5, and between July 15 and August 12, 2016,

she resided exclusively in the District and did not spend any overnights in Maryland, and

between July 5 and 15, while A.P. attended the ESY session, she spent at most seven

nights in Maryland. She argues that the District failed to rebut her testimony of her

“overwhelmingly large physical presence” in the District during the Enrollment Period.

She maintains that the District’s reliance on the Maryland lease, her failure to enroll her

daughters in the District, and Fraser’s understanding that she wanted A.P. to attend

Ivymount in the 2016-17 school year do not support its determination that she was not a

District resident because this information pertains to E.F.’s physical presence during the

previous school year. E.F. concedes that she “maintained a physical presence in the

Maryland Home throughout the 2015-2016 school year,” but she argues that where she

resided the previous school year is not relevant to the District’s residency determination

because that is outside the applicable time period. 47

       E.F. also argues that the hearing officer erred when he applied Maryland residency

requirements in determining her Pennsylvania residency. She disagrees with his legal


       47   Pl.’s Br. (Doc. No. 17) at 6, 10-13.


                                                   14
conclusions that Maryland law considers her a Maryland resident because her daughters

were enrolled in public schools there and that Pennsylvania law precludes her from

simultaneously claiming residency in the District. Noting that A.P.’s sisters did not attend

any Maryland public school during the Enrollment Period and E.F. sought to enroll A.P.

in the District when she was residing there, she argues that her residency status during

the school year preceding and following the Enrollment Period has no bearing on her

residency status during the Enrollment Period, which she fixes as the limited period of

June 20 through July 20, 2016. She also objects to the hearing officer’s characterization

of her actions as “school shopping” because it is at odds with his findings that she testified

credibly and consistently with her affidavit. 48

       The District argues that there is substantial evidence showing not only that E.F.

was not residing in the District on the date of the attempted enrollment, but also that she

was not a resident of the District during the entire summer of 2016. To show that E.F.

was not physically present in the District on the date of the attempted online enrollment,

the District points to undisputed evidence that her daughters attended school in Maryland

on that day.

       The District points out that during the entire summer, E.F. had a year remaining on

her two-year Maryland lease, had not attempted to enroll A.P.’s sisters in the District and

had paid tuition to Ivymount for A.P. to attend the 2016-17 school year. The District also

points to contradictions between E.F.’s pre-hearing affidavit and her hearing testimony,

and several inconsistencies in her hearing testimony. For example, in her affidavit E.F.

declared that after Ivymount’s 2015-16 school year ended on June 10, 2016, she and her


       48   Pl.’s Br. at 14-16.


                                              15
family resided exclusively in the District except for when they were on vacation. Yet, at

the hearing, both E.F.’s testimony and documentary evidence confirmed that A.P.

attended Ivymount’s ESY session from July 5 through July 15, during which time he lived

and slept in Maryland during the week. E.F. gave conflicting testimony about whether

she and her daughters resided with A.P. in Maryland during that session. Additionally, it

notes that A.P. attended a camp outside the District for two weeks in July, and the entire

family was in Martha’s Vineyard for two weeks in August. 49

        The parties have filed cross-motions for summary judgment. 50 They agree to the

disposition of this case on the motions.

                                            Standard of Review

        The typical route to contest a district’s determination of non-residency is to request

a hearing before the school board or a hearing officer appointed by the school board.

A.P., 294 F. Supp. 3d at 406, 412 & n.16. Either party may appeal from the school board’s

adjudication to the Court of Common Pleas of the county in which the school district is

located. 51 A.P., 294 F. Supp. 3d at 413 (citing 2 Pa. Cons. Stat. §§ 101, 553, 752; 42 Pa.

Cons. Stat. § 933(a)(2)); Whitacker-Reid v. Pottsgrove Sch. Dist., 160 A.3d 905, 912 n.13

(Pa. Commw. Ct. 2017) (citing 2 Pa. Cons. Stat. § 754; Monaghan v. Bd. of Sch. Dirs. of

Reading Sch. Dist., 618 A.2d 1239, 1241 (Pa. Commw. Ct. 1992) (As a local agency, the




        49   Def.’s Br. (Doc. No. 16-1) at 2-3, 10-13, 15.
        50 Neither party complied with the court’s requirement to file a Statement of Undisputed Facts in

support of the summary judgment motion.
        51 E.F. took a different route. She filed a FAPE due process complaint with the ODR. As we
previously determined, the ODR Hearing Officer had jurisdiction to hear and decide the residency dispute.
A.P., 294 F. Supp. 3d at 411. After we remanded to the ODR, the hearing officer conducted residency
proceedings and issued an adjudication.


                                                       16
school board’s “final decision” is an “adjudication” subject to review by the Common Pleas

court.)). Where a complete record of the proceedings has been developed, the trial court

need not take any additional evidence and can decide the appeal on the agency record.

2 Pa. Cons. Stat. § 754(b).

       In reviewing a school board’s adjudication of a residency determination, the

Common Pleas court’s scope of review is limited to determining whether findings of fact

necessary to support the adjudication were supported by substantial evidence or whether

“an error of law was committed.” Behm v. Wilmington Area Sch. Dist., 996 A.2d 60, 64

n.6 (Pa. Commw. Ct. 2010) (citing 2 Pa.C.S. § 754(b)). The federal court’s standard of

review is no different than that of the Common Pleas court. Hence, we determine whether

the hearing officer’s factual findings were supported by substantial evidence or whether

he committed an error of law. Id.

       The purpose of a residency hearing is to ensure that the school district’s

determination of non-residency is supported by substantial evidence. Whitacker-Reid,

160 A.3d at 916, 917 (quoting Behm, 996 A.2d at 66). This means there must be

“substantial evidence” supporting all of the hearing officer’s findings of fact necessary to

uphold the District’s conclusion that E.F. was not a resident of the district. Whitacker-

Reid, 160 A.3d at 916, 921.       Substantial evidence is defined as “evidence that a

reasonable mind might accept as sufficient to support a conclusion.” Whitacker-Reid, 160

A.3d at 916 (quoting Spencer v. City of Reading Charter Bd., 97 A.3d 834, 842 (Pa.

Commw. Ct. 2014)).

       As the fact finder, the hearing officer assesses credibility. Whitacker-Reid, 160

A.3d at 916 (citation omitted). A reviewing court may not reweigh the evidence or



                                            17
substitute its own credibility determinations for that of the factfinder. Kinavey v. W.

Jefferson Hills Sch. Dist., No. 1081 C.D. 2015, 2016 WL 3266301, at *11 (Pa. Commw.

Ct. June 15, 2016) (citing Spencer, 97 A.3d at 842, 844). However, a court can overturn

a credibility determination that is arbitrary and capricious52 or “so fundamentally

dependent on a misapprehension of material facts, or so otherwise flawed, as to render

it irrational.” Whitacker-Reid, 160 A.3d at 916 (quoting Bonatesta v. N. Cambria Sch.

Dist., 48 A.3d 552, 558 (Pa. Commw. Ct. 2012)). Additionally, “when performing a

substantial evidence analysis,” the reviewing court must consider the evidence in the light

“most favorable to the party that prevailed before the fact finder.” Id.

                                             Discussion

        Pennsylvania law provides that a child who resides in a school district is entitled to

attend public schools in that district. See 24 Pa. Cons. Stat. §§ 5-501(a), 13-1301; 22

Pa. Code § 11.11(a)(1). A school district is not required to enroll a child who does not

reside in the district. 22 Pa. Code § 11.11(b) (A “school district . . . has no obligation to

enroll a child until the parent . . . making the application has supplied proof of the child’s

age, residence, and immunizations as required by law.”) (emphasis added). A child’s

district of residence is the school district in which his parent or guardian resides. 24 Pa.

Cons. Stat. § 13-1302(a); 22 Pa. Code § 11.11(a)(1); In re Residence Hearing Before Bd.

of Sch. Directors, Cumberland Valley Sch. Dist., 744 A.2d 1272, 1274 (Pa. 2000).




        52A “capricious disregard of evidence” means a “willful and deliberate disregard of competent
testimony and relevant evidence which one of ordinary intelligence could not possibly have avoided in
reaching a result.” Agostino v. Twp. of Collier, 968 A.2d 258, 264 (Pa. Commw. Ct. 2009) (quoting Station
Square Gaming L.P. v. Pa. Gaming Control Bd., 927 A.2d 232, 237 (Pa. 2007)).


                                                   18
       The purpose of the residency requirement of § 1302 is to prevent “school district”

shopping. Velazquez ex rel. Speaks-Velazquez v. E. Stroudsburg Area Sch. Dist., 949

A.2d 354, 360 (Pa. Commw. Ct. 2008) (citing Paek v. Pen Argyl Area Sch. Dist., 923 A.2d

563, 567 (Pa. Commw. Ct. 2007)). Accordingly, a child cannot have two residences for

school residency purposes. Mathias v. Richland Sch. Dist., 592 A.2d 811, 812 (Pa.

Commw. Ct. 1991). Parents who own or rent property in multiple school districts cannot

“choose between those properties on a given day just so their children can attend a

particular school.” Paek, 923 A.2d at 567.

       The parent bears the initial burden of proof in school residency disputes.

Whitacker-Reid, 160 A.3d at 917. The parent meets this burden by presenting sufficient

evidence satisfying the district’s enrollment requirements. Id. The burden then shifts to

the District to present “substantial evidence” supporting its determination that the parent

is not a resident of the District. Id. at 916, 917 (citation omitted).

       The District concedes that E.F. satisfied her initial burden of proving that she met

the District’s enrollment requirements.                   She submitted documents satisfying the

registration requirements. 53           Thus, we must determine whether the District has

established, by substantial evidence, that E.F. was not a resident of the District.

       As used in the Public School Code, “resides” means the “place where the custodial

parent maintains a residence, and . . . it need not be a primary residence or domicile.”

Cumberland Valley, 744 A.2d at 1274. Residence and domicile are not interchangeable

terms. The former means “physical presence” in a place and the latter means “permanent

legal residence.” In re Du Puy’s Estate, 96 A.2d 318, 319-20 (Pa. 1953). “Residence” is


       53   See Def.’s Br. at 6; Tr. 72:2-17, 115:2-18.


                                                      19
“a factual place of abode evidenced by a person’s physical presence in a particular place”

and “a place where one actually lives or has a home.” Cumberland Valley, 744 A.2d at

1275 (citing Commonwealth v. Ortiz, 738 A.2d 403, 405 (Pa. 1999); Norman v. Pa. Nat’l

Ins. Co., 684 A.2d 189, 191 (Pa. Super. Ct. 1996)). See also Paek, 923 A.2d at 567

(Cumberland Valley’s definition of a “residence” requires “actually living there and having

a physical presence”). It is different from a “habitation,” which has been defined as an

“abode for the moment” or a place to “merely visit.” Cumberland Valley, 744 A.2d at 1275

(citing In re Lesker, 105 A.2d 376, 380 (Pa. 1954)).

       “Domicile,” in contrast, is the place where one presently resides coupled with the

intent to remain there permanently or for the indefinite future. Cumberland Valley, 744

A.2d at 1275 (citing In re Prendergast, 673 A.2d 324, 327 (Pa. 1996); McCloskey v.

McCloskey, 336 A.2d 279, 280 (Pa. 1975)). It is where a person has fixed her “permanent

family home and principal establishment” and to which she always intends to return

whenever she is absent from there.        Cumberland Valley, 744 A.2d at 1275 (citing

Prendergast, 673 A.2d at 327; Lesker, 105 A.2d at 380; Norman, 684 A.2d at 191).

Domicile has been referred to as one’s “permanent legal residence” or “bona fide

residence” that the person designates as her official domicile for legal purposes.

Cumberland Valley, 744 A.2d at 1275 (citing Du Puy’s Estate, 96 A.2d at 319-20).

       In determining whether a parent resides in the district, courts generally compare

the parent’s physical presence at the two locations to determine which location is her

actual residence. Whitacker-Reid, 160 A.3d at 916. Before conducting this comparative

analysis, we must fix the relevant time period for assessing E.F.’s physical presence in

the District. Contrary to the hearing officer’s understanding, the period is not limited to a



                                             20
single day. The residency inquiry includes an examination of both where E.F. and her

children actually resided during the previous school year and where they intended to

reside in the coming school year.

       The Pennsylvania Supreme Court’s analysis in the factually similar Cumberland

Valley case distinguishes between residency and domicile, and shows that where the

parent resided in prior years and intended to reside is relevant to the inquiry. There, just

before the new school year began in August, the mother, who was the primary caregiver

to her two sons, moved with them from the house that she and her husband owned in

Franklin County to a townhouse she leased in the Cumberland Valley School District in

Cumberland County. She moved to live closer to a private school that the younger son

was going to attend. The family’s plan was for the younger son to attend a private school

for seven years. The mother enrolled her older son, who required special education

services, in a public school in the Cumberland Valley School District where the townhouse

was located. She moved her and her sons’ clothing, books, supplies, furniture and

possessions to the townhouse where they spent weekdays and weeknights. They spent

weekends and school vacations living with the father at the family’s house in Franklin

County.

       In December, the mother enrolled the older son in a private school for children with

learning disabilities located in Montgomery County. The Cumberland Valley School

District refused to pay his tuition for past or future school years because it determined

that the son was not, and never had been, a resident of the district.

       After a residency hearing, the school board issued its adjudication of non-

residency. It concluded that the mother “resided” in Franklin County. The school board



                                            21
interpreted the term “resides” in the School Code to mean the custodial parent’s “primary

residence” or “domicile.” The board found that the townhouse was a temporary residence

for the mother and her sons “existing only for their temporary convenience” and that the

parents did not intend to make the townhouse their primary residence. It also found that

the family’s primary residence was in Franklin County, making that their domicile.

       On appeal, the Common Pleas Court reversed the school board’s decision,

concluding that the board erroneously interpreted the term “resides” by equating it with

primary residence or domicile. Instead, the court applied the common law definitions of

“residence” and “domicile,” defining “resides” as “a factual place of abode evidenced by

a person’s physical presence in a particular place,” and “domicile” as a person’s “fixed

and permanent home and principal establishment” to which he always intends to return

whenever he is absent from there. Cumberland Valley, 744 A.2d at 1274-75 (quoting

Common Pleas Court opinion). After comparing the mother’s contacts with and activities

in the two places, the court held that the mother was a resident of the Cumberland Valley

School District. The Commonwealth Court affirmed, adopting the trial court’s reasoning.

Id.

       Affirming the Commonwealth Court, the Pennsylvania Supreme Court stated that

the lower courts “properly interpreted the term ‘resides’ as it is used” in the School Code.

Cumberland Valley, 744 A.2d at 1274. Emphasizing that the legislature did not intend to

“equate residence with domicile,” the Court stated that “[i]n choosing the term ‘resides’

rather than terms such as ‘has a primary residence’ or ‘is domiciled’ in the school district,

the legislature did not require that parents do anything more than reside in a school district

in order to enroll their children in the local public schools.” Id. at 1274-75. The Supreme



                                             22
Court stated that the record showed that the mother and her sons did “not merely visit the

townhouse. . . . they actually live[d] there.” Id. Noting that they “stay[ed] there during the

days and sle[pt] there at night” and that “[c]lothing, books, and supplies [were] kept there,”

the Court concluded that “these facts reveal that [the mother] and her two sons live at the

townhouse and are, therefore, residents of the Cumberland [Valley School] District.” Id.

       The school and living arrangements in Cumberland Valley were similar to those

here. In that case, the mother moved with her children from the house that she owned

and had lived in for many years to a house that she leased in another school district for

the purpose of sending one of her children to a private school. As E.F. did, the mother

enrolled her other child in a public school in the new district. The mother and sons in

Cumberland Valley returned to their home in Franklin County on weekends and vacations,

just as E.F. and her children returned to the house in the District on weekends and

vacations. Thus, as the District decided here, the Cumberland Valley court held that the

mother was a resident of the school district in which they were actually living.

       In determining whether the mother and sons “actually lived” in the townhouse, the

court considered the family’s physical location, living patterns and activities over the

course of the prior school year, not just on the date that the district determined them to

be non-residents. Additionally, although it did not consider the parents’ future intentions

as dispositive, the Court also took into account the parents’ plans regarding their sons’

future education needs, particularly the family’s “intention” that the younger son attend

the private school in Cumberland County for seven years until he graduated. Cumberland

Valley, 744 A.2d at 1273.




                                             23
         Other courts have considered evidence of where a family resided before the non-

residency determination to provide context to the residency inquiry. For example, in

Paek, 923 A.2d 563, after the Pen Argyl Area School District spent the spring of 2005 to

January of 2006 investigating the mother’s physical presence at two properties that she

owned, one in the district and one in the Pleasant Valley School District, the hearing

officer considered evidence of the family’s physical presence and activities for the

previous four years. From 1997 to 2002, the mother and her two daughters resided in a

two-bedroom apartment they rented from the mother’s boyfriend, which was located in

the Pen Argyl Area School District where the daughters attended school. In the fall of

2002, the mother and children moved to a three-bedroom home the mother’s boyfriend

owned, which was in the Pleasant Valley School District and two miles from the apartment

in the Pen Argyl Area School District. At that time, the mother enrolled the children in the

Pleasant Valley school district, where they attended school for the 2002-03 school year.

Dissatisfied with the education her daughters were receiving, the mother re-enrolled her

daughters in the Pen Argyl Area school district. In the spring of 2005, the Pen Argyle

Area School District’s attendance officer began surveilling the mother and her daughters’

whereabouts. In February of 2006, the district determined that the family did not reside

there.

         At the hearing, the mother testified that she considered the apartment in the Pen

Argyle Area School District to be her primary residence. She owned the furnished home,

received mail there and paid school taxes. Her driver’s license, pay stubs, bank account

and electric bill listed that address. The children’s friends visited after school, and

relatives occasionally visited them there. However, she also testified that she and her



                                             24
children slept there only two nights a week. Additionally, in the mornings after they slept

at the apartment, before driving to school they returned to their house in the Pleasant

Valley School District to shower, eat breakfast and play with their four dogs. Comparing

the mother’s contacts and activities in the two homes, the hearing officer determined that

the mother resided at the Pleasant Valley home, not the Pen Argyl home.

        The Commonwealth Court upheld the non-residency determination, finding that

the mother did not maintain a “physical presence” at the home in the Pen Argyl School

District as it was not “a residence in any sense of the word.” Paek, 923 A.2d at 566-67.

The court concluded that the apartment “was only maintained because [the mother] was

not happy with” the schools in the district where she actually resided, and that she was

“school shopping.”        Id. at 567.      It opined that “[b]ecause the prevention of ‘school

shopping’ is the purpose behind . . . Section 1302 of the School Code, parents cannot

simply rent or buy multiple properties in several school districts and then choose between

those properties on a given day just so their children can attend a particular school.” Id. 54

See also Behm, 996 A.2d 60 (where the school district began investigating the family’s

residency near the end of the school year in May, it was proper for the hearing officer in

August to consider evidence of where the family had resided for the prior three years to

aid in evaluating the school district’s determination that the family members were not

residents of the district for the upcoming school year).




        54 When analyzing the competing residency requirements of Pennsylvania and Maryland, the
hearing officer quoted this admonition by the Paek Court and concluded that it applied to E.F. He stated
that she could not “simply rent or buy multiple properties in several school districts and then choose between
those properties on a given day just to secure tuition reimbursement.” Final Decision at 7 (emphasis
added).


                                                     25
       These cases teach that where the living arrangements varied over time, evidence

of the family’s physical presence during the school year in question and the preceding

years is relevant to the residency inquiry. Thus, we conclude that where E.F. resided

during the school year preceding the date of the attempted enrollment and where she

intended to live after the enrollment date is relevant to the residency determination.

       The hearing officer’s single-day look at where a parent resides actually facilitates

school shopping. Parents who own or rent two homes could stay at the home in the

district where they want their children to attend school on the day they apply to enroll their

child and then reside in the home outside the district the rest of the year. In that event,

parents would be considered residents of a district where they have no intention of living.

This possibility demonstrates the relevance of the parents’ residency prior to and intended

residency after the enrollment date.

       Assessing E.F.’s physical presence only as of the date of enrollment does not

answer the question of where she intended to reside during the coming school year.

Though not dispositive, her intended residence could show whether her physical location

at the time of the attempted enrollment and throughout the summer was a real change in

her factual place of abode or reflected a temporary, summer residence with plans to

resume residing during the next school year in the same place with the same living

arrangements outside the District as during the previous school year. Consequently, in

determining E.F.’s residency for enrollment purposes, the hearing officer erred in

considering only where she was on the day of the attempted enrollment.

       E.F.’s second claim of legal error is without merit. Contrary to E.F.’s contention,

the hearing officer did not apply Maryland law to determine her residency. Rather, he



                                             26
cited Maryland’s residency requirements to show that E.F. was effectively claiming

simultaneous residency in two school districts, which Pennsylvania law prohibits. As he

stated in his final decision, the

                parent cannot simply rent or buy multiple properties in several
                school districts and then choose between those properties on
                a given day just to secure tuition reimbursement. . . . [E.F.]
                cannot claim residency within the District only during the
                attempted re-enrollment in the summer of 2016 while
                simultaneously claiming residency in [Maryland] continuously
                through the 2015-16 and 2016-17 school years. 55

        As to E.F.’s claims that the hearing officer committed legal errors, we conclude that

the hearing officer erred when he limited the time period for examining E.F.’s physical

presence to the day of the attempted enrollment and when he determined that any

evidence of where E.F. intended to reside in the future could not be considered. But, he

did not impermissibly apply Maryland law in deciding whether E.F. met the residency

requirements under Pennsylvania law.

        The legal error does not affect the hearing officer’s conclusion because his findings

of fact necessary to support the adjudication were supported by substantial evidence.

Although he incorrectly focused only on where E.F. was physically on June 20, 2016, he

made factual findings regarding where she resided during the previous and subsequent

school years. Because he examined where she and her children slept, what activities

they engaged in during the day, what kinds of clothing and furniture were kept at each

house and E.F.’s work schedule, he developed a thorough record of where they resided

the previous year and intended to reside in the coming school year.


        55 Final Decision at 7 (emphasis added). In discussing the competing residency requirements of
the two states, the hearing officer revealed the pitfalls in limiting the residency inquiry to the date of
application for enrollment.


                                                   27
       Substantial evidence supported the hearing officer’s finding that E.F., A.P. and his

sisters resided in Maryland during the 2015-16 school year, which ran from August 2015

through June 20, 2016. E.F. spent the school week in Maryland with her children except

when she was working in Philadelphia as an emergency room physician. During the

school year, she worked only eight shifts per month, and they did not all fall on

weeknights. Additionally, she conceded that she “maintained a physical presence in the

Maryland Home throughout the 2015-2016 school year.”

       There is also substantial evidence supporting the District’s determination that at

the time of the attempted enrollment, E.F. intended to continue the same school, work

and living arrangements during the 2016-17 school year that she had in the previous one

and that she was still residing in Maryland. E.F. had a two-year lease that was not due

to expire for another year. When the 2015-16 school year ended, she did not pack up

the house in Maryland or bring any extra belongings to Pennsylvania. Instead, the family

left “everything” there so that “it was waiting for [them] when [they] got back.” She waited

to register A.P. until her daughters’ last school day in Maryland. She did not withdraw her

daughters from the Maryland public school and did not attempt to enroll them in the

District for the next school year.

       E.F.’s statement in her affidavit that when she applied to enroll A.P. she “fully

intended for [him] to attend school in the District for the 2016-17 school year, based upon

the placement options to be presented” is belied by the record. The record shows that

she planned to send her son to Ivymount in 2016-17 regardless of what the District offered

her. On June 1, 2016, she signed an agreement with Ivymount for the 2016-17 school

year and paid a $4,685.00 deposit to secure his enrollment. At the July 1, 2016 enrollment



                                            28
meeting, E.F. told the registrar that A.P. was attending school out-of-state and she wanted

to continue sending him there for the upcoming school year because the District was

unable to educate him. Four days later, she told Fraser that A.P. has special needs the

District “cannot meet,” and he requires “a continued out of district school placement.” She

also told her that “he has thrived at lvymount.”

       There is also substantial evidence that E.F., A.P. and his sisters resided in

Maryland during the 2016-17 school year. The living and work arrangements for the

family were no different than they had been during the previous school year. A.P.

attended Ivymount and his sisters attended Maryland public schools during the weekdays,

sleeping in their Maryland house on school nights. E.F. worked the same limited number

of nightshifts in Philadelphia.

       Considering the evidence of where E.F. and her children resided the previous

school year and where they intended to reside during the next school year together with

the other evidence, we hold that substantial evidence supports the District’s determination

of non-residency. The hearing officer’s findings that E.F. and her children resided in

Maryland during the 2015-16 and 2016-17 school years are supported by substantial

evidence. There is also substantial evidence showing that at the time of the attempted

enrollment, E.F. intended to reside in Maryland during the upcoming school year. Thus,

although the hearing officer erred when he limited the relevant time period for assessing

E.F.’s physical presence to the day she attempted to enroll A.P., substantial evidence

supports the District’s determination of non-residency. Consequently, the error was

harmless. 56


       56 Because the question of where E.F. resided on June 20, 2016 alone does not control the
residency determination, it is unnecessary to consider the factual disputes about where E.F. and her

                                                29
                                                Conclusion

        The hearing officer’s findings of fact were supported by substantial evidence.

However, he erred in limiting the relevant time period for assessing where E.F. was

physically residing to the date she attempted to enroll A.P. Nevertheless, because his

ultimate conclusion that the District’s determination of non-residency was supported by

substantial evidence was correct, the legal error was harmless. Therefore, we shall affirm

the ODR’s decision upholding the District’s determination of non-residency and grant

judgment in favor of the District.




children were physically located on the single day that she applied online to enroll A.P. in the District. Thus,
even if A.P. had not attended an ESY session that summer and E.F. had not spent any time in Maryland
that entire summer, the evidence supports a finding that E.F. resided in Maryland during the prior school
year and intended to continue residing there in the coming school year.


                                                      30
